 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     KEITH WILLETTE
 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                   )   Case No. 2:19-CR-00044-MCE
11                                               )
                       Plaintiff,                )   STIPULATION AND ORDER TO CONTINUE
12                                               )   STATUS CONFERENCE
            vs.                                  )
13                                               )   Date: September 12, 2019
     KEITH WILLETTE,                             )   Time: 10:00 a.m
14                                               )   Judge: Hon. Morrison C. England, Jr.
                      Defendant.                 )
15                                               )
                                                 )
16
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Rosanne L. Rust, Assistant United States Attorney, attorney for Plaintiff, and
18
     Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price, attorney
19
     for KEITH WILLETTE, that the status conference scheduled for September 12, 2019 be
20
     vacated and continued to November 14, 2019 at 10:00 a.m.
21
             Defense counsel requires additional time to continue reviewing discovery provided by the
22
     government, discussing the evidence with Mr. Willette, investigating the facts of the case, and
23
     conducting further legal research.
24
             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
25
     excluded from September 12, 2019 through and including November 14, 2019, pursuant to 18
26
     U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local
27
     Code T4 based upon continuity of counsel and defense preparation.
28


      Stipulation and Order to Continue Status        -1-
      Conference
 1
 2                                               Respectfully submitted,

 3                                               HEATHER E. WILLIAMS
                                                 Federal Defender
 4
 5   Date: September 11, 2019                    /s/ Jerome Price
                                                 JEROME PRICE
 6                                               Assistant Federal Defender
                                                 Attorneys for Defendant
 7                                               KEITH WILLETTE

 8   Date: September 11, 2019                    McGREGOR W. SCOTT
                                                 United States Attorney
 9
10                                               /s/ Rosanne L. Rust
                                                 ROSANNE L. RUST
11                                               Assistant United States Attorney
                                                 Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


      Stipulation and Order to Continue Status     -2-
      Conference
 1                                                ORDER

 2           IT IS HEREBY ORDERED, the Court, having received and considered the parties’

 3   stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as

 4   its order. The Court specifically finds the failure to grant a continuance in this case would deny
 5   counsel reasonable time necessary for effective preparation, taking into account the exercise of
 6   due diligence. The Court finds the ends of justice are served by granting the requested
 7   continuance and outweigh the best interests of the public and defendant in a speedy trial.
 8           Time from September 12, 2019 to and including November 14, 2019, shall be excluded
 9   from computation of time within which the trial of this case must be commenced under the
10   Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv) [reasonable time for counsel
11   to prepare] and General Order 479, (Local Code T4). It is further ordered the September 12,
12   2019 status conference shall be continued until November 14, 2019, at 10:00 a.m.
13           IT IS SO ORDERED.
14   Dated: September 13, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Stipulation and Order to Continue Status        -3-
      Conference
